Citation Nr: 1448937	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  12-08 240A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Network Authorization and Payment Center in Fort Harrison, Montana


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses, incurred from September 22, 2007, to September 25, 2007, and for an episode of care beginning January 7, 2008, at Evanston Regional Hospital, Evanston, Wyoming, Intermountain Medical Center, Murray, Utah, and LDS Hospital, Salt Lake City, Utah.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran served on active duty from September 1968 to June 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from administrative decisions issued by the Department of Veterans Affairs Medical Center (VAMC) in Fort Harrison, Montana.


FINDINGS OF FACT

1.  The Veteran incurred medical expenses from private providers for emergency treatment in September 2007 and January 2008.

2.  At the time of the Veteran's emergency medical treatment in September 2007 and January 2008, service connection was not in effect for any disability, nor has service connection subsequently been granted for any disability with an effective date prior to December 2008.

3.  At the time the emergency treatment was furnished, the Veteran had not received VA medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment.


CONCLUSION OF LAW

The criteria for payment or reimbursement for medical services, incurred from September 22, 2007, to September 25, 2007, and for an episode of care beginning January 7, 2008, at Evanston Regional Hospital, Evanston, Wyoming, Intermountain Medical Center, Murray, Utah, and LDS Hospital, Salt Lake City, Utah have not been met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002); 38 C.F.R. §§ 17.120, 17.121, 17.1000, 17.1001, 17.1002 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VCAA notice was sent to the Veteran in April 2008.  The Veteran has received all essential notice, and has had a meaningful opportunity to participate in the development of the claim.  In sum, the Board concludes that the requirements for the fair development of the appeal have been met in this case.

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are the private medical records which are the subject of this claim.  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Analysis

A review of the record reveals that the Veteran sought medical treatment from private medical providers (Evanston Regional Hospital, Evanston, Wyoming, Intermountain Medical Center, Murray, Utah, and LDS Hospital, Salt Lake City, Utah) in September 2007 (September 22-25, 2007) and January 1, 2008 for chest pains related to heart disability.  The Veteran seeks reimbursement of these medical expenses.

When the Veteran receives treatment at a non-VA facility without prior authorization, as in this case, there are two statutes that allow for him to be paid or reimbursed for the medical expenses incurred for that treatment if required criteria are met.  38 U.S.C.A. §§ 1725 and 1728.

In general, under 38 U.S.C.A. § 1728, in order to be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility, there must be a showing that three criteria are met:

(a) the care and services rendered were either: (1) for an adjudicated service-connected disability, (2) for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, (3) for any disability of a Veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a Veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i); and

(b) the treatment was for a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; and

(c) VA or other Federal facilities were not feasibly available and an attempt to use them beforehand or obtain prior authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

All three statutory requirements found in 38 U.S.C.A. § 1728 must be met before the reimbursement may be authorized.  38 C.F.R. § 17.120; Zimick v. West, 11 Vet. App. 45, 49 (1998).

The Veterans Millennium Health Care and Benefits Act also provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-Department facility to those Veterans who are active Department health-care participants (enrolled in the annual patient enrollment system and recipients of Department hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725.

To be eligible for reimbursement under this Act, the Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) The Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for or in part, the Veteran's liability to the provider;

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.

Failure to satisfy any of the criteria listed above precludes VA from paying unauthorized medical expenses incurred at a private facility.  38 U.S.C.A. § 1725(b); 38 C.F.R. § 17.1002.

The Board finds that the preponderance of the evidence is against the Veteran's claim.

As for the provisions of 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120, the Board notes that the Veteran was not service-connected for a heart disability (or for any disability) at the time he sought treatment for heart problems at the private facilities in September 2007 and January 2008.  Service connection has subsequently been granted for heart disability and diabetes, effective December 2008.

The Board finds that all of the criteria for reimbursement under 38 U.S.C.A. § 1725 have not been met by the Veteran's claim.  In this regard, the Board observes that the record shows (as contained and noted in December 12, 2007 VA correspondence), and the Veteran does not dispute, that at the time (September 2007 and January 2008) the emergency treatment was furnished, the Veteran had not received VA medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment.  

As such, the Board finds that the Veteran does not meet the criteria for entitlement to payment or reimbursement for the medical service under the provisions of either 38 U.S.C.A. § 1725 or 38 U.S.C.A. § 1728.

The Board has reviewed the Veteran's statements and those submitted in support of the claim.  The Board finds the Veteran to be both credible and consistent in his reporting of the circumstances surrounding the medical treatment that is the subject of this claim.  As noted, however, as the Veteran does not meet the criteria for entitlement to payment or reimbursement for the medical service under the provisions of either 38 U.S.C.A. § 1725 or 38 U.S.C.A. § 1728, the claim must be denied.


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses, incurred from September 22, 2007, to September 25, 2007, and for an episode of care beginning January 7, 2008, at Evanston Regional Hospital, Evanston, Wyoming, Intermountain Medical Center, Murray, Utah, and LDS Hospital, Salt Lake City, Utah is denied.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


